DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-14, filed on 8/19/2020, are pending in this office action.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graefe et al. (US Publication 2010/0082599 A1) in view of Jindal et al. (US Publication 2019/0303475 A1)
	As per claim 1, Graefe teaches A method comprising: (see Abstract)
receiving a plurality of pairs of queries associated with a database, wherein the queries in each pair in said plurality of pairs of queries have an identical FROM clause; (paragraph 0027, 0029, a query is received and a query plan is generated comprising operators for analysis, paragraph 0025, 0031, 0032, similarity between pairs of query plan vectors and performance vectors determined)
at a training stage, training a machine learning model on a training set comprising: (i) said plurality of pairs of queries, and (ii) labels associated with containment rates between each of said pairs of queries over said database; (paragraphs 0032, 0033, machine learning techniques are performed to cluster query plan features vectors and similar performance feature vectors, paragraphs 0035, 0037, the machine learning identifying similarities and labeling a graph, and paragraphs 0042, 0044, workload performance similarities mapped to query feature similarities, similarities interpreted as containment rates)
Graefe does not explicitly indicate at an inference stage, applying said trained machine learning model to a pair of target queries, to estimate containment rates between said target pair of queries over said database.
Jindal teaches at an inference stage, applying said trained machine learning model to a pair of target queries, to estimate containment rates between said target pair of queries over said database. (paragraph 0037, 0047, machine learning algorithm utilized to predict cardinalities of queries by training cardinality models, paragraphs 0075, 0076, output cardinality of query workloads determined indicating cardinality of query subgraphs to datasets, interpreted as containment rates between target pair of queries)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Graefe’s method of predicting query performance utilizing machine learning techniques on query workloads with Jindal’s ability to predict output cardinality of received query workloads. This gives the user the ability to better predict database resources needed to perform query workloads. The motivation for doing so would be to better predict cardinality of query subgraphs for query optimization (paragraphs 0003, 0004).
As per claim 2, Graefe teaches generating a vector representation of (i) each query of each of said plurality of pairs of queries and (ii) said target pair of queries, and wherein said training set comprises said vector representations. (paragraph 0025, 0026, query plan vectors and query performance vectors)
As per claim 3, Graefe teaches all of said queries in said plurality of pairs of queries and said target pair of queries are conjunctive queries without OR and NOT operators. (Figure 1 reference 100, paragraph 0027, received SQL query does not have OR or NOT)

As per claim 4, Graefe teaches A method comprising: (see Abstract)
receiving a target query; (paragraph 0027, 0029, a query is received and a query plan is generated comprising operators for analysis)
forming an intersection query of said target query and a provided query, wherein said intersection query has SELECT and FROM clauses identical to said target query and said provided query; (paragraphs 0027, 0034, the generated query plan is based on optimization utilizing query performance vectors from previous queries, paragraph 0025, 0031, 0032, similarity between pairs of query plan vectors and performance vectors determined)
applying a cardinality estimation model to said target query and said intersection query, to determine cardinality values of each of said target query and intersection query over a database; (paragraph 0027, 0028, 0055, estimated cardinalities for query plan nodes are determined utilizing machine learning techniques, paragraphs 0032, 0033, machine learning techniques are performed to cluster query plan features vectors and similar performance feature vectors)
and estimating a containment rate (paragraphs 0035, 0037, the machine learning identifying similarities and labeling a graph, and paragraphs 0042, 0044, workload performance similarities mapped to query feature similarities, similarities interpreted as containment rates)
Graefe does not explicitly indicate estimating a containment rate between said target query and said provided query over said database, based, at least in part, on said cardinality values of said target query and said intersection query.
Jindal teaches estimating a containment rate between said target query and said provided query over said database, based, at least in part, on said cardinality values of said target query and said intersection query. (paragraph 0037, 0047, machine learning algorithm utilized to predict cardinalities of queries by training cardinality models, paragraphs 0075, 0076, output cardinality of query workloads determined indicating cardinality of query subgraphs to datasets, interpreted as containment rates between target pair of queries)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Graefe’s method of predicting query performance utilizing machine learning techniques on query workloads with Jindal’s ability to predict output cardinality of received query workloads. This gives the user the ability to better predict database resources needed to perform query workloads. The motivation for doing so would be to better predict cardinality of query subgraphs for query optimization (paragraphs 0003, 0004).

As per claim 5, Graefe teaches A method comprising: (see Abstract)
providing (a) a set of queries and (b) a cardinality value of each query in said set of queries over a database; (paragraph 0027, 0028, 0029, a query is received and a query plan is generated comprising operators for analysis, the query operators having estimated cardinalities)
receiving a target query having a specified FROM clause; (Figure 1 reference 100, paragraph 0027, received SQL query has FROM clause)

applying a containment rate estimation model to estimate (i) a containment rate (paragraphs 0035, 0037, the machine learning identifying similarities and labeling a graph, and paragraphs 0042, 0044, workload performance similarities mapped to query feature similarities, similarities interpreted as containment rates)
and determining a cardinality value of said target query over said database, based, at least in part, on (i), (ii), and said provided cardinality value of said selected query. (paragraph 0027, 0028, 0055, estimated cardinalities for query plan nodes are determined utilizing machine learning techniques, paragraphs 0032, 0033, machine learning techniques are performed to cluster query plan features vectors and similar performance feature vectors)
Graefe does not explicitly indicate applying a containment rate estimation model to estimate (i) a containment rate between said selected query and said target query, and (ii) a containment rate between said target query and said selected query.
Jindal teaches applying a containment rate estimation model to estimate (i) a containment rate between said selected query and said target query, and (ii) a containment rate between said target query and said selected query. (paragraph 0037, 0047, machine learning algorithm utilized to predict cardinalities of queries by training cardinality models, paragraphs 0075, 0076, output cardinality of query workloads determined indicating cardinality of query subgraphs to datasets, interpreted as containment rates between target pair of queries)

As per claim 6, Graefe teaches said containment rate estimation model is a machine learning model trained over a training set comprising: (i) a plurality of pairs of queries associated with a database, wherein the queries in each of said pairs of queries have an identical FROM clause; and (ii) labels associated with containment rates between each of said pairs of queries over said database. (paragraphs 0032, 0033, machine learning techniques are performed to cluster query plan features vectors and similar performance feature vectors, paragraphs 0035, 0037, the machine learning identifying similarities and labeling a graph, and paragraphs 0042, 0044, workload performance similarities mapped to query feature similarities, similarities interpreted as containment rates)
As per claim 7, Graefe teaches said determining does not comprise executing said target query over said database. (paragraph 0025, 0027, predicting performance before executing query workload)
As per claim 8, Graefe teaches said selecting comprises selecting, from said set of queries, two or more queries having a FROM clause identical to said specified FROM clause, and wherein said applying comprises applying said containment rate estimation 
As per claim 9, Graefe teaches said determining comprises determining two or more cardinality values of said target query over said database, using, with respect to each of said two or more selected queries, (i), (ii), and said cardinality value of said selected query. (paragraphs 0075, 0076, output cardinality of query workloads)
As per claim 10, Graefe teaches determining a combined cardinality value of said target value based on at least one of: a median value of all of said determined two or more cardinality values, a mean value of all of said determined two or more cardinality values, and a modified mean value of all of said determined two or more cardinality values based on excluding a specified percentage of outlier values from said determined two or more cardinality values. (paragraph 0049, averages performance metrics, paragraph 0082, rate of progress)

As per claim 11, Graefe teaches A method (see Abstract)
comprising receiving a plurality of queries associated with a database; (paragraph 0027, 0029, a query is received and a query plan is generated comprising operators for analysis, paragraph 0025, 0031, 0032, similarity between pairs of query plan vectors and performance vectors determined)

Graefe does not explicitly indicate at an inference stage, applying said trained machine learning model to a target query to estimate a uniqueness rate of said target query over said database.
Jindal teaches at an inference stage, applying said trained machine learning model to a target query to estimate a uniqueness rate of said target query over said database. (paragraph 0037, 0047, machine learning algorithm utilized to predict cardinalities of queries by training cardinality models, paragraphs 0075, 0076, output cardinality of query workloads determined indicating cardinality of query subgraphs to datasets, interpreted as uniqueness rates between target pair of queries)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Graefe’s method of predicting query performance utilizing machine learning techniques on query workloads with Jindal’s ability to predict output cardinality of received query workloads. This gives the user the ability to better predict database resources needed to perform query workloads. The motivation for 
As per claim 12, Graefe and Jindal are taught as per claim 11 above. Jindal additionally teaches said target query comprises a DISTINCT keyword. (paragraph 0129, unique hash)
As per claim 13, Graefe teaches said uniqueness rate of said target query represents a proportion of unique result rows in a set of result rows set of an execution of said target query on said database.
As per claim 14, Graefe teaches calculating a set-theoretic cardinality value of said target query based, at least in part, on said uniqueness rate and a known cardinality value of said target query. (paragraphs 0075, 0076, output cardinality of query workloads)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lopes (US Publication 2020/0379963 A1)
Idicula (US Publication 2020/0125568 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/           Primary Examiner, Art Unit 2168